UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 00-1523



SHERRY D. BATTLE,

                                               Plaintiff - Appellant,
          and


ELITE CHILD, INCORPORATED,

                                                            Plaintiff,
          versus


KADOSH, INCORPORATED,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Jerome B. Friedman, District Judge.
(CA-99-857-2)


Submitted:   November 30, 2000             Decided:   December 7, 2000


Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Sherry D. Battle, Appellant Pro Se. Ira Michael Steingold, STEIN-
GOLD & MENDELSON, Portsmouth, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Sherry D. Battle appeals from the district court’s order dis-

missing a civil complaint filed by a corporation, Elite Child,

Inc., in which she is the sole shareholder.   The notice of appeal

was signed only by Battle, who is not an attorney.     It is well

settled that a corporation cannot appear in federal court except

through its attorney. Rowland v. California Men’s Colony, 506 U.S.

194, 201-02 (1993). Accordingly, we grant the Appellee’s motion to

dismiss the appeal.   We dispense with oral argument because the

facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                2